Citation Nr: 1117896	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  11-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 Regional Office (RO) in Detroit, Michigan rating decision, which denied the claim on appeal.

The Veteran testified at a videoconference hearing before the undersigned in April 2011.  A transcript of the hearing has been associated with the claims file.

The record reflects that after the statement of the case (SOC) and during the April 2011 Board hearing the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2010).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, based on buddy statements, the Veteran's representations, and his personnel records, he set foot on the landmass of the Republic of Vietnam during his period of service from September 1962 to October 1964.

2.  The competent medical evidence of record establishes the Veteran has a current diagnosis of diabetes mellitus, Type II.


CONCLUSION OF LAW

Diabetes mellitus, type II, may be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In light of the favorable decision herein as to the issue of entitlement to service connection for diabetes mellitus, Type II, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases, to include diabetes mellitus, type II, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  As there is no evidence or claim that the Veteran was diagnosed with diabetes mellitus, Type II, within one year of service the above provision is not applicable.

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e) (2010).

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).   In order to establish direct service connection for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Accordingly, the Board will consider service connection on a presumptive and direct basis.

The Veteran contends that he has diabetes mellitus, Type II as a result of in-service exposure to herbicides.  Specifically, the Veteran asserts that while stationed aboard multiple ships attached to the unit of Commander Amphibious Group One he was exposed to herbicides from swimming in the coastal waters off of Vietnam on two occasions, two or three day trips to South Vietnam while on liberty, and two short work trips to Vietnam.  In addition, the Veteran claims that during Basic Airborne training that he went through survival training for three days at Eglin Air Force Base (AFB) where he also was exposed to herbicides.

Initially, the Board notes that the Veteran has a current diagnosis of diabetes mellitus, Type II.  The crucial inquiry, therefore, is whether the Veteran's diabetes mellitus, Type II, is related to herbicide exposure or any other incident of service.  The Board concludes it may be presumed he does.

Initially, the Board notes that the RO attempted to confirm whether the Veteran served on the land or inland waterways of Vietnam via a request to the United States Joint Services Records Research Center (JSRRC) (formerly known as the United States Armed Services Center for Unit Records Research (CURR)).  The JSRRC was able to confirm that the Veteran had Vietnam service from August 26, 1963 to September 14, 1963, from October 31, 1963 to November 16, 1963, and from August 8, 1964 to September 22, 1964.  The JSRRC could not, however, confirm whether this service was in country service or merely aboard ship in the official waters of the Republic of Vietnam.

In support of his claim, the Veteran submitted copies of envelopes and reproduced excerpts of letters that he asserted demonstrated that he had gone onshore the Republic of Vietnam on multiple occasions.  In addition, he provided copies of emails from several fellow service members.  Of special note, a March 2011 email from a fellow service member to the Veteran indicated that the service member remembered "a couple of times" when he and the Veteran were onshore together.

Thus, there is clear evidence that the Veteran served in the waters offshore the Republic of Vietnam for an extended period of time.  Based on the transitory nature of the Veteran's assignment to the Commander Amphibious Group One, the Veteran's statements, and the supporting documentation provided by one of the Veteran's service members, the Board affords the Veteran the benefit of the doubt that he set foot on the Republic of Vietnam on more than one occasion.  As such, herbicide exposure, including Agent Orange, may be presumed.

Furthermore, the Board notes in passing that the Veteran's personnel records indicate that he was assigned to the Naval Air Basic Training Command in Pensacola, Florida from September 1962 until voluntarily dropping out of the program in January 1963.  The Veteran provided an online article from the Vietnam Veterans of America observing that the Air Force had acknowledged the use of herbicides, including Agent Orange, at Eglin AFB from 1962 to 1970.  As noted above, the Veteran claims to have been exposed to herbicides during three days of survival training at Eglin AFB in late 1962.

The Board observes that records from the Agency for Toxic Substances & Disease Registry (ATSDR), a federal public health agency of the U.S. Department of Health and Human Services, in a Petitioned Public Health Assessment, show that between 1962 and 1970, the United States Air Force conducted tests at Eglin AFB to evaluate the effectiveness of spray patterns used in delivering various herbicides including Agent Orange.  Further, ATSDR records show that Agent Orange and other herbicides were stored at Eglin Air Force Base.  See, e.g., ATSDR, Public Health Assessments and Health Consultations, Eglin Air Force Base, available online at http://www.atsdr.cdc.gov/hac/pha/PHA.asp?docid=173&pg=1#sum.

In addition, materials from the U.S. Department of Defense reveal that Eglin Air Force Base was the site of testing of herbicide agents Orange, Purple, White, and Blue.  These documents reveal that Agent Orange was tested from 1962 to 1968, Agent Purple was tested from 1962 to 1968, Agent White was tested from 1967 to 1970, and Agent Blue was tested from 1968 to 1970.  Notably, a small, 2-square mile remote area of Eglin (which is reported to be approximately 724 square miles) was used to test the aforementioned herbicides from 1962 to 1970.

As discussed above, the Board has concluded that the Veteran may be presumed to have been exposed to herbicides, including Agent Orange, during his service in and around the Republic of Vietnam.  As such, any potential additional exposure at Eglin AFB during late 1962 is moot.

Therefore, as in-service exposure to herbicides in the Republic of Vietnam during the applicable presumptive period has been conceded and the Veteran has a current diagnosis of diabetes mellitus, Type II, the Board concludes the Veteran is entitled to a grant of service connection for his diabetes mellitus, Type II, on a presumptive basis.  38 C.F.R. § 3.309(e).


ORDER

Entitlement to service connection for diabetes mellitus, Type II, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


